Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This is response to papers filed on February 9, 2021.  Claim 1 has been amended.  No claim has been cancelled or newly added.  Claim 9 was previously cancelled.  Claims 4-7, 18, and 22 has been withdrawn for the reason of record.  Accordingly, claims 1-3, 8, 10-17, and 19-21 are under consideration on the merit.

Information Disclosure Statement
The Information Disclosure Statements filed 02/09/21 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statements in English are fully considered by the examiner.  The foreign language references, are only considered to the extent where an English translation available or examiner understands that language.  A signed copy of form 1449 is enclosed herewith. 

Withdrawn Claim Objections
The objection of claim 1 for informality is hereby withdrawn in view of amendment dated 02/09/21

Applicant’s arguments filed 02/09/2021 have been fully considered, but they are not found persuasive. Thus, the present rejection is maintained from the office action dated 11/09/2020, but has been modified to address Applicant's amended claims of 02/09/2021. 

Claim Rejections - 35 U.S.C. 103 
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-3, 8, 10-17, and 19-21 are rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over Mates et al (“Mates”, US 20150072964 A1, published March 12, 2015) in view of Mooter (Non-pate literature, Drug Discovery Today: Technologies; Volume 9, Issue 2, Summer 2012, Pages e79-e85) and Friesen et al (“Friesen”, US 20140210117 A1; Published July 31, 2014). 
The claims embrace l-(4-fluoro-phenvl)-4-((6bR,10aS)-3-methyl-2,3,6b,9,10,10a-hexahydro-l, 7H-pyrido[3',4',4,5] pyrrol [1,2,3-de]quinoxalin-8-yl)butan-l-one (ITI-007) free base in the form of an amorphous solid dispersion comprising: (a) cellulose acetate excipient in a ratio of 5:95 to 50:50 ITI-007 free base to cellulose acetate; or (b) cellulose acetate phthalate excipient in a ratio of 25:75 to 75:25 ITI-007 free base to cellulose acetate phthalate; or (c) hydroxypropyl methyl cellulose phthalate excipient in a ratio of 25:75 to 75:25 ITI-007 free base to HPMC-P; wherein the X-ray diffraction pattern of the amorphous solid dispersion is free of peaks characteristic of the excipient.
In addition, claim 1 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components.
The term “cellulose acetate” is given broadest reasonable interpretation.  Prior art teaches substituted cellulose acetate (e.g. hydroxyethyl cellulose acetate) read on this limitation.  
Claims 14-18 are product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113(I).  The product in claims 14 and 18 is interpreted as the same product as claim 1.  
Mates is directed to use of particular substituted heterocycle fused gamma-carbolines, in free or pharmaceutically acceptable salt forms, as pharmaceuticals and pharmaceutical compositions in the treatment of agitation, aggressive behaviors, etc. ([0002], read on the limitation of the free base in the instant claims 1, 14, and 18).  Mates teaches that substituted heterocycle fused gamma-carboline compounds of formula I ([0016] and specific compounds including ITI-007 (the 3rd structure on the left of page 5, the same compound as the instant claims 1, 14, and 18).  Mates also teaches that the salts can be prepared by reacting the free base forms of these compounds with a stoichiometric amount of the appropriate acid in water or in an organic solvent including ether, ethyl acetate, ethanol, isopropanol, or acetonitrile, or in a mixture of the two preparation of toluene sulfonic salt (i.e. tosylate) in amorphous or crystal form is known ([0161], read on the limitation of solvents in the instant claims 14-15).   Mates further teaches that compound of Formula I in free or pharmaceutically acceptable salt form in admixture with a pharmaceutically acceptable diluent or carrier ([0083], interpreted as stabilizing excipients in the instant claim 1, read on the limitation of in the instant claim 19).  Additionally, Mates teaches that the compounds can be administered in a wide variety of different dosage forms, including tablets, capsules, solutions, aq. suspensions, etc.  ([0120], read on the limitation of dose form in the instant claim 20).  
While teaching preparation of toluene sulfonic salt (i.e. tosylate) in amorphous form is known ([0161]) and the mixture of ITI-007 with a pharmaceutically acceptable diluent or carrier, 
Mooter is directed to the use of amorphous solid dispersions to increase the bioavailability of poorly soluble drugs by improving their rate and extent of dissolution (abstract).  Mooter indicates that the term solid dispersions has been defined in the early 1970 as a dispersion of an API in an inert carrier in the solid state prepared by solvent, melting or solvent-melting methods (the paragraph of the left-hand column under the heading of amorphous solid dispersion on page e81).  Mooter teaches amorphous solid dispersions are mostly binary systems made up of the API and a polymeric carrier.  The two most applied manufacturing methods are spray drying and hot melt extrusion. The former process starts from a solution of API and carrier in a common organic solvent or mixture of solvents (the paragraph of the left-hand column under the heading of manufacturing of amorphous solid dispersions on page e82). Mooter also teaches that the selection of the carrier is key as it has a significant impact on the success rate of the solid dispersions. The most important carrier properties and an overview of the polymers that are being used in marketed formulations were recently reviewed by Janssens and Van den Mooter (the 3rd full paragraph of the right-hand column on page e82).  Recognizing that a whole array of excipients (carriers) can be used to stabilize the amorphous form, but it is not completely clear why a certain carrier is suitable where another one fails, Mooter further teaches that the different factors contributing to the success of solid dispersions (scheme presented in Fig. 4 on page e84).
While teaching amorphous solid dispersions are made up of the API and a polymeric carrier, Mooter does not expressly teach the specific excipient as claimed.  This deficiency is cured by Friesen.  
dispersions of drug and neutral polymers (title, read on the limitation of amorphous solid dispersion in the instant claim 1).  Friesen states that the acid-sensitive drug has improved chemical stability relative to dispersions of the drug and acidic polymers and pharmaceutical compositions of low-solubility drugs have improved with amphiphilic, hydroxy-functional vinyl copolymers (abstract).  Friesen teaches that the preferred cellulosic dispersion polymers include hydroxypropyl methyl cellulose acetate, hydroxypropyl methyl cellulose (HPMC), hydroxypropyl cellulose, methyl cellulose, hydroxyethyl methyl cellulose, hydroxyethyl cellulose acetate, etc. ([0015], read on the limitation of the stabilizing excipient in the instant claim 1).  Friesen also teaches that other excipients may be utilized with the drug and polymer composition in order to formulate the composition into tablets, capsules, suspensions, creams, transdermal patches, depots ([1144], read on the limitations of dose forms in the instant claim 21).  Friesen further teaches that suitable solvents include methanol, ethanol, tetrahydrofuran, or dioxane; or a mixture thereof ([1065], read on the limitation of solvents in the instant claims 16-17).  In addition, Friesen illustrate drugs 1-3 in different mass dispersed in different polymers (e.g. HPMC and HPMC-p) in various mass in organic solvent(s) (Table 7 on page 65 and Table 15 on page 67), particularly EX. 7 of Table 7 (in 5:95 ratio), (encompassing the ratio of drug to excipient in the instant claims 1-2).   
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose amorphous solid dispersion a taught by Mooter as the particular form and the dispersing polymeric excipients taught by Friesen as the particular stabilizing excipients to be incorporated into the oral composition of Mates.  A person of ordinary skill would have been motived to do so because both Mooter  and Friesen has taught that amorphous solid dispersions improve solubility and dissolution rate, as well as chemical 
Regarding the X-ray diffraction pattern is free of peaks characteristic of the excipient.in claim 1, the dispersion is x-ray amorphous in claim 8, and the glass transition temperature in claim 10, the weight loss in claim 11, the appearance or texture in claim 12, and stability in claim 13, these are considered property of the claimed amorphous solid dispersion.  It is believed that the amorphous solid dispersion taught by Mates and Friesen would have the same property.  In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.
Regarding the specific weight ratio of drug (ITI-007, free base) to the stabilizing excipient in the instant claims 1-3 and 7, and the ratio of dioxane to methanol in claim 17, the principles of law are “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case the general conditions are taught by Mooter and Friesen.  It would be obvious to vary each ingredient to optimize the effect desired, depending upon the particular species (the type of drug and stabilizing excipient), application method of interest, cost minimization, enhanced, and prolonged, or synergistic effects.

Response to Arguments
Applicant’s arguments filed 02/09/2021 have been fully considered, but they are not found persuasive. 
In response to applicant's arguments against the references individually (pages 2-3/8 of the remarks), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As set forth in the rejection above, the obvious rejection is based upon the teachings of Mates, Mooter, and Friesen. 
Applicant argues that applicant does not claim any form of ITI-007 with any stabilizing excipient.  Applicant specifically claims an amorphous solid dispersion of ITI-007 free base with one of three specific excipients.
In response, first of all, whether you call the three specific excipients stabilizing excipient or simply excipient.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties."
Second, as to the three specific excipients in claim 1, applicant is reminded that any one of the three options would meet the requirement of claim 1. As set forth in the rejection, the term “cellulose acetate” (option (a) in claim 1) is given broadest reasonable interpretation.  Prior art teaches any cellulose acetate (e.g. hydroxyethyl cellulose acetate) read on this limitation.  Thus,  it would have been obvious for one of ordinary skill in the art, as of the effective filing date of the 
Third, based on the disclosure ([0004] of the specification), it is believed that the core invention of the instant application and the US’162 application are to utilize amorphous form of a lipophilic drug to meet the need of an alternative stable, pharmaceutically acceptable solid forms of ITI-007.  As evidenced by Dahan (see attached non-patent literature in relevant art section), amorphous solid dispersion of some polymer enables a dispersion of a lipophilic drug (nifedipine) in hydrophilic polymers enables supersaturation 20× that of the crystalline aqueous solubility (abstract). Therefore, the common knowledge of amorphous vs crystal form would have prompt one of the ordinary skilled in the art would choose amorphous out of the known amorphous and crystal form.
Therefore, the claimed invention, as a whole, is prima facie obvious over the cited prior art.
Relevant Art
Arik Dahan et al (non-patent literature, AAPS J. 2013 Apr; vol. 5(2); pp. 347-53; published Epub 2012 Dec 15) is provided, but not cited, to show the state of art at the time when the invention was filed. 
Title: The twofold advantage of the amorphous form as an oral drug delivery practice for lipophilic compounds: increased apparent solubility and drug flux through the intestinal membrane.

Nonstatutory Double Patenting Rejection
The text of those sections of the nonstatutory double patenting rejection based on a judicially created doctrine grounded in public policy not included in this action can be found in a prior Office action. 
Claims 1-3, 8, 10-17, and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10, 19023, 27, and 29-33 of copending Application No. 16/221,162 (US’162, reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because US’162 claims the same ITI-007 in the same form of an amorphous solid dispersion.  The difference is the excipients in the US’162, which comprising cellulose acetate, cellulose acetate phthalate, and HMPC-P in various weight ratio.  Since the instant applicant comprising the same scope of excipients, it would have been obvious optimize the combination of excipients via routine experimentations to achieve the effect desired.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed 02/09/2021 have been fully considered, but they are not found persuasive. 
Applicant argues that the non-statutory double patenting rejection requires a claim-to-claim comparison. The claims of these two cases are directed to different drug compounds, and it 
In response, based on the disclosure ([0004] of the specification), it is believed that the core invention of the instant application and the US’162 application are to utilize amorphous form of a lipophilic drug to meet the need of an alternative stable, pharmaceutically acceptable solid forms of ITI-007.  As evidenced by Dahan (see attached non-patent literature in relevant art section), amorphous solid dispersion of some polymer enables a dispersion of a lipophilic drug (nifedipine) in HPMC-AS enabled supersaturation 20× that of the crystalline aqueous solubility (abstract). Therefore, the common knowledge of amorphous vs crystal form would have prompt one of the ordinary skilled in the art would choose amorphous out of the known amorphous and crystal form.
Therefore, the rejection is maintained.

CONCLUSION
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANZHI ZHANG/            Primary Examiner, Art Unit 1617